956 F.2d 268
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph C. ANDERS, Plaintiff-Appellant,v.Margaret C. HAMBRICK;  Barbara Holderfield;  Ron Moore;Barry Colley;  United States Bureau of Prisons,Defendants-Appellees.
No. 91-6125.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1992.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Joseph Anders requests appointment of counsel and appeals the district court's order dismissing his Bivens -type action for failure to state a cause of action.   Anders claimed that the defendants violated his equal protection and due process rights by untimely filing his paperwork pursuant to Article III of the Interstate Agreement on Detainers Act.   The defendants are a case manager at the Federal Prison Camp in Petersburg, Virginia, and various officials at the Federal Correctional Institution at Ashland, Kentucky.   They are sued in both their official and individual capacities.   He requested damages and injunctive relief.


4
After reviewing the magistrate judge's Proposed Findings of Fact and Recommendation, the district court dismissed the complaint for failure to state a cause of action.   See Yellen v. Cooper, 828 F.2d 1471, 1474 (10th Cir.1987).


5
Anders raises the same arguments on appeal.


6
Upon consideration, we conclude that the district court was correct in dismissing the case.   Accordingly, for the reasons stated in the June 26, 1991, Proposed Findings of Fact and Recommendation, which was adopted by the district court in its July 29, 1991, order, the district court's order is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motion for counsel is denied.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation